DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the raised tab element cover" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goetz et al. (U.S. 2003/0080130).  Goetz et al. teaches a beverage can cap 10 for outfitting a beverage can 1 enabling a user to selectively cover an upper can portion of the beverage can (Abstract), the upper can portion comprising an upper can rim 3, a can capping plate 2, and a neck portion (at lead line 1 in figure 1), the beverage can cap 10 comprising a lower cap skirt 11, an upper cap rim (at lead line 10 in figure 7), a cap plate 13 centrally located relative to the cap rim (figure 1), and a cap opening 15 formed in the cap plate 13, the beverage can cap 10 being removably and rotatably attachable to the upper can portion of the beverage can such that the upper cap rim receives the upper can rim (paragraph [0008]), the cap plate extends in parallel relation to the can capping plate (paragraph [0008]), and the lower cap skirt seats down upon the neck portion (figure 7), the beverage can cap being rotatable about a cap axis of rotation for selectively positioning the cap plate in superior adjacency to a beverage-letting aperture formable in the can capping plate for selectively covering the beverage-letting aperture with a portion of the cap plate (paragraph [0009], [0041]).

Regarding claim 5, the lower cap skirt comprises a grip formation (undulating formation shown in figures 12-14), the grip formation for enabling the user to more easily remove the beverage can cap from the beverage can.



Regarding claim 8, an inwardly extending cap groove (figure 1 between 13 and the rim of the cap, the inwardly extending cap groove for engaging a can groove 8, the can groove being positioned in inferior adjacency to the upper can rim (figure 1), the cap groove being cooperable with the can groove for enhancing cap-to-can attachment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz et al. (U.S. 2003/0080130) in view of Talmon (U.S. 7,017,769).  Regarding claim 2, Goetz et al. discloses the claimed invention except for the lower cap skirt extending obliquely relative to the cap plate.  Talmon teaches that it is known to provide a cap with a lower cap skirt extending obliquely relative to the cap plate (see lead line 33 in figure 2).  It would have been obvious to one having ordinary skill in the art before the .

Regarding claim 3, the neck portion comprises an upper neck portion and a lower neck portion, the lower cap skirt comprising a skirt edge, the skirt edge terminating intermediate the upper and lower neck portions for enhancing safe use of the beverage can cap during cap rotation (figure 7).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goetz et al. (U.S. 2003/0080130) in view of Beckertgis (U.S. 5,269,432).  Regarding claim 4, Goetz et al. discloses the claimed invention except for the cap-turning nub.  Beckertgis teaches that it is known to provide a cap with a cap-turning nub (see elements 51, 52).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Goetz et al. with the cap-turning nub, as taught by Beckertgis, in order to allow the user to easily grip the cap for rotation.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goetz et al. (U.S. 2003/0080130) in view of Borous (U.S. 6,073,797).  Regarding claim 4, Goetz et al. discloses the claimed invention except for the raised tab element cover.  Borous teaches that it is known to provide a cap with a raised tab element cover (see element 40; figures 2, 4, 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Goetz et al. with the raised tab element cover, as taught by Borous, in order to allow the cap to be used on a can with a tab.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz et al. (U.S. 2003/0080130) in view of Cagan (U.S. 6,216,904).  Regarding claim 9, Goetz et al. teaches a beverage can cap 10 for outfitting a beverage can 1 enabling a user to selectively cover an upper can portion of the beverage can (Abstract), the upper can portion comprising an upper can rim 3 and a can capping plate 2, the beverage can cap 10 comprising an upper cap rim(at lead line 10 in figure 7), a cap plate 13 centrally located relative to the cap rim, a cap opening 15 formed in the cap plate 13, the beverage can cap being attachable to the upper can portion of the beverage can such that the upper cap rim receives the upper can rim and the cap plate extends in parallel relation to the can capping plate (paragraph [0008]), the beverage can cap being attachable to the upper can portion for selectively positioning the cap plate and cap plug in superior adjacency (figure 7) to a beverage-letting aperture formable in the can capping plate for selectively covering the beverage-letting aperture with the cap plate, the cap plug for selectively plugging (as modified below) the beverage-letting aperture and the cap opening (paragraphs [0009], [0041]).
Further regarding claim 9, Goetz et al. discloses the claimed invention except for the cap plug.  Cagan teaches that it is known to provide a cap with a cap plug (see element 19, figure 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Goetz et al. with a cap plug, as taught by Cagan, in order to improve the seal between the can opening and the cap.

Regarding claim 15, an inwardly extending cap groove (figure 1 between 13 and the rim of the cap, the inwardly extending cap groove for engaging a can groove 8, the can groove being positioned in inferior adjacency to the upper can rim (figure 1), the cap groove being cooperable with the can groove for enhancing cap-to-can attachment.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz et al. (U.S. 2003/0080130) in view of Cagan (U.S. 6,216,904), as applied to claim 9 above, and further in view of Talmon (U.S. 7,017,769).  Regarding claim 10, the modified cap of Goetz et al. discloses the claimed invention except for the lower cap skirt extending obliquely relative to the cap plate.  Talmon teaches that it is known to provide a cap with a lower cap skirt extending obliquely relative to the cap plate (see lead line 33 in figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Goetz et al. with the lower cap skirt extending obliquely relative to the cap plate, as taught by Talmon, in order to conform to and fit snugly against the beverage can.

Regarding claim 11, the neck portion comprises an upper neck portion and a lower neck portion, the lower cap skirt comprising a skirt edge (figure 7), the skirt edge terminating intermediate the upper and lower neck portions for enhancing safe use of the beverage can cap during cap rotation (figure 7).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goetz et al. (U.S. 2003/0080130) in view of Cagan (U.S. 6,216,904), as applied to claim 9 above, and further in view of Beckertgis (U.S. 5,269,432).  Regarding claim 12, the modified cap of Goetz et al. discloses the claimed invention except for the cap-turning nub.  Beckertgis teaches that it is known to provide a cap with a cap-turning nub (see elements 51, 52).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Goetz et al. with the cap-turning nub, as taught by Beckertgis, in order to allow the user to easily grip the cap for rotation.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz et al. (U.S. 2003/0080130) in view of Cagan (U.S. 6,216,904), as applied to claim 9 above, and further in view of Borous (U.S. 6,073,797).  Regarding claim 4, Goetz et al. discloses the claimed invention except for the raised tab element cover.  Borous teaches that it is known to provide a cap with a raised tab element cover (see element 40; figures 2, 4, 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Goetz et al. with the raised tab element cover, as taught by Borous, in order to allow the cap to be used on a can with a tab.

Claims 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz et al. (U.S. 2003/0080130) in view of Samson (U.S. 8,701,928).  Goetz et al. teaches a beverage can cap 10 for outfitting a beverage can 1 enabling a user to resiliently control beverage flow from the beverage can, the beverage can cap 10 comprising an upper cap rim (at lead line 10 in figure 7), a cap plate 13 centrally located relative to the cap rim, and the beverage can cap being attachable to an upper can portion of the beverage can such that the upper cap rim receives an upper can rim (paragraph [0008]) and the cap plate extends in parallel relation to a can capping plate (figure 7).  
Further regarding claim 16, Goetz et al. discloses the claimed invention except for the resilient beverage-letting mechanism.  Samson teaches that it is known to provide a cap with a resilient beverage-letting mechanism (see figures 1-4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Goetz et al. with a resilient beverage-letting mechanism, as taught by Samson, in order to prevent spilling.

Regarding claim 19, the resilient beverage-letting mechanism, of Samson, is pivotally attached to the cap plate via laterally opposed hinge mechanisms (ends of 16a and 16b hingedly attached to 

Regarding claim 20, an inwardly extending cap groove (figure 1 between 13 and the rim of the cap, the inwardly extending cap groove for engaging a can groove 8, the can groove being positioned in inferior adjacency to the upper can rim (figure 1), the cap groove being cooperable with the can groove for enhancing cap-to-can attachment.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goetz et al. (U.S. 2003/0080130) in view of Samson (U.S. 8,701,928), as applied to claim 16 above, and further in view of Borous (U.S. 6,073,797).  Regarding claim 4, Goetz et al. discloses the claimed invention except for the raised tab element cover.  Borous teaches that it is known to provide a cap with a raised tab element cover (see element 40; figures 2, 4, 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Goetz et al. with the raised tab element cover, as taught by Borous, in order to allow the cap to be used on a can with a tab.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the general structure of the beverage can cover.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI M ELOSHWAY/Examiner, Art Unit 3736